Title: To Thomas Jefferson from Amos Windship, 2 May 1801
From: Windship, Amos
To: Jefferson, Thomas


               
                  Sir
                  George Town 2d May 1801
               
               I beg leave to state to you some Circumstances attending, the Court Marshall held on me in Novr. last past—I Confess I had not the smallest Idea of its being any thing more than a Court of inquiry—and for this reason, no Notice had been given me—untill the day before it took place—on Sunday at four OClock PM—I recd a Billit from Capt Talbot, by one of his Midshipman, requesting my attendance on Board of his ship, the next Morning at Nine oclock to answer to certain charges—the Ship lay Six Miles from Town—unprepared as I was I appeared—found Capt Talbot & all his officers & one other officer belonging to the Ship Herald—composed the Court—had I have thought their openion was to be final, I should have asked for time to prepare myself—and I should have made a Very different defence—I must say, I think myself hardly delt by—
               It is a Matter of great concern to me & My family—if I Suffer the disgrace of being discharged the Service—I have had no other means of Support—have been keept in suspence for six Months, prevented me from doing any other Business—and Besides I know myself innocent of the Charges Brought against me, excepting not obtaining leave of Capt Talbot who was off the harbour, at the time, and who has since tould me, that had I have sent to him, he had no doubt but what he should have granted me leave to return home—I Can prove by Mr. Levy Naval agent, then at the Cape, who is here present, that I was very sick, and I Confess I was alarmed at my own situation—It was the Openion of Doctr. Stevens, our Consul-General, the only chance for my recovery was, to quit the place as soon as possable—I am sorry for what ever has been amiss—I humbly beg Sir, you will consider of my situation—and so far Mitigate the sentence of the Court as you in your goodness, shall think proper—in duty Bound shall ever Pray—
               
                  
                     Amos Windship
                  
               
            